Plaintiff in error, Charles Liken, was convicted on a charge that he did manufacture corn whisky. In accordance with the verdict of the jury he was sentenced to pay a fine of $100 and be confined in the county jail for 30 days. From the judgment an appeal was taken by filing in this court on March 20, 1923, a petition in error, with case-made. No briefs have been filed. When the case was called for final submission, no appearance was made in behalf of plaintiff in error. The Attorney General has moved to affirm the judgment for failure to prosecute the appeal. An examination of the record discloses that the errors assigned are without merit, and that plaintiff in error had a fair trial. The judgment is therefore affirmed.